Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “mycotoxins from grain and other food products or animal feed” is vague and ambiguous as to what is encompassed in “other food products” and also as to whether plural mycotoxins are necessarily extracted for a given extraction and whether food products are treated together or sequentially; it is suggested that claim 1 be amended to read “…extracting one or more mycotoxins from a food product selected from the group consisting of animal feed, wheat, rye, oats, barley, other grain from the triticeae tribe, soya, maize , rice, animal feed, a nut product, figs, dates, raisins, and pistachios” as would be supported by page 3, lines 4-8 and page 8, lines 11-14 of the Specification; 
“aqueous, buffered solutions of…compounds…analogues are ambiguous or confusing as to whether the method encompasses employing of a combination or plurality of different solvents and/or compounds in the solvent(s) ; and
“are used as” is vague, indefinite and ambiguous as to whether such phrase encompasses a step of extraction and/or of one or more specific method steps, it is also suggested that these latter two 112 (b) issues be together resolved by also amending claim 1 also be amended such as reciting: “.. and extracting the one or more mycotoxins with one or more organic solvents, each of the one or more organic solvents being of a formula I…”  as would be supported in the Specification at page 2, lines 9-16 and 26-28 regarding solvent extraction ,and by page 3, line 23-page 4, line 28 of the Specification regarding listing of a group of optional solvents of the formula used individually or in a mixture.
In claim 1, it is also unclear what is meant by “R2 = unsubstituted” (is this limited to a hydrogen atom, or may it include other un-substituted atoms or molecules)
For claim 2, it is unclear how the claim further defines the invention over independent claim 1, in that it appears to be substantially redundant to what is recited in claim 1.
For claims 3-7, if claim 1 is amended as suggested, claim 3 would then require amending to read: “…wherein one or more of the solvents comprise X, wherein X is napthyl” etc.
In claim 4, “are used as” is similarly vague, indefinite and ambiguous as to whether such phrase encompasses a step of extraction and/or of one or more specific method steps.
Claim 5 is further vague, indefinite and ambiguous in the phrase “in concentrations of 5 to 600 mM depending on their maximum solubility”, since it is unclear whether “5 to 600 mM” constitutes a respective range for each of plural compounds and/or analogues” employed, and unclear whether “maximum solubility” concerns solubility for each of plural compounds and/or analogues” employed individually or in combination, and what temperature, pressure and other solubility-effecting parameters are present in the determination of what solubility is maximum.
In claim 6, the meaning of “are applied as” is vague and unclear as to whether “applied as” is referring to the solvent extraction step, or to another method step, and as to whether the  compounds and/or analogues are employed individually, or in combination in solution, powder or tablet form, respectively.
In claim 7, it is unclear whether “5 to 600 mM” constitutes a respective range of the amount(s) of each of the plural compounds and/or analogues” employed, and vague and indefinite as to whether a method step of “buffering” is being recited .
In claim 8 , antecedent basis is lacking for “the content”, and the claim is vague and ambiguous as to what is meant by “antibody-supported systems” (does this refer to an additional determining method step of quantifying and/or identifying mycotoxins, and/or such determining step employing a structure, or combination of structures comprising supported antibodies for adsorbing the mycotoxins?). The claim is vague and indefinite as to whether a method step of “determining” is employed.
In claim 9, antecedent basis is lacking for “the content”, and the claim is vague and ambiguous as to what is meant by “chromatograph-supported systems” (does this refer to an additional determining method step of quantifying and/or identifying mycotoxins, and/or such determining step comprising a chromatograph for isolating the mycotoxins and employing structure, or combination of structures containing or supporting a chromatograph?). The claim is vague and indefinite as to whether a method step of “determining” is employed.
Claim 10 is vague and indefinite as to whether one or more method steps of cleaning by employment of an immunoaffinity-based chromatography step employing one or more columns is employed and whether “cleaning” per se. refers to extraction, sorption or some other mechanism for separating extracted mycotoxins from each other.
In claim 11 “the use of the method” renders the claim vague and indefinite, as to whether at least one further method step is employed or the claim is alternatively limiting the range of types of mycotoxins removed and whether such “removing” refers to the extracting of mycotoxins from one or more food products.  , remove all of the recited toxins at once, all necessarily present?  (it is also suggested that the claim be amended to read “…wherein the mycotoxins being extracted are selected from a group consisting of aflatoxin B1…and mixtures thereof”.
Claim 12 is ambiguous or confusing as to whether any additional method step(s) are being recited, and as to how many different systems are being employed for such method step(s), (denoting plural systems or structural components providing enzyme-supported immunoassays or ELISA and/or employment of fluid flow structures denoting a chromatographic structure such as an immunodipstick or alternatively a structure in which one or more channels or conduits for fluid flow is arranged laterally relative to another structure?).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 is entirely redundant to what is already recited in claim 1 regarding napthyl and/or phenyl compounds and/or their heterocyclical analogues. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Specification does not support, thus is non-enabling for the recitation in claim 12 of removing all of the recited about 17 different types of toxin materials from a substance together in a single employment of the method. Instead, the Specification at page 5, line 4- page 7, line 6 including Tables 1 and 2 and page 8, lines 15-19 describes testing of the extracting solvents to extract separate ones of the toxin materials in separate tests and suggests alternative uses of the extraction for separate ones of the toxins.
	ALLOWABLE SUBJECT MATTER
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Independent claim 1, and thus claims dependent therefrom distinguish over all of the prior art in view of the recitation of in a method of extracting mycotoxins from grain, other food products or animal feed, of utilizing an aqueous, buffered solution of, specifically napthyl and/or phenyl compounds and/or their heterocyclical analogues, containing a napthyl or phenyl residue or its heterocyclical analogues and at least one sulphonic or carbonic acid group. 
The closest prior art considered directed to such extracting of mycotoxins encompasses Jabour et al PGPUBS Document US 2014/0356978 of record with applicant’s IDS statement, as well as newly cited Sarver et al PGPUBS Document US 2016/0278405, Burmeister PGPUBS Document US 2013/0203613 and Sarver PGPUBS Document US 2016/0278405, Bisgaard et al CA patent publication CA2962710 and the Non-Patent Literature (NPL) publication of Wacoo et al entitled “Methods for Detection of Aflatoxins in Agricultural Food Crops”. These documents all generally suggest utilization of extracting solvent agents comprising aqueous, buffered solutions of polar extractants such as ethanol or methanol, or cyclodextrin or other carboxylic acids employed in buffered solutions of weakly acidic, neutral or weakly basic pH value, followed by chromatographic analysis of the extracts. None of this prior art suggests extracting agents related to the claimed napthyl and/or phenyl compounds and/or their heterocyclical analogues.
Also considered was Yu et al PGPUBS Document US 2010/0285596 concerning isolation and extraction of biological functionalized macromolecules using any one of a large group of strongly acidic acid solutions, such group listing benzosulfonic acid (Yu at [0067-0069], followed by chromatographic quantization of the isolated macromolecules. 
It is deemed to be non-obvious to modify any of the prior art documents concerning extracting of mycotoxins, by substituting with the extracting solution of Yu et al for the known extracting solvent agents comprising aqueous, buffered solutions of polar extractants such as ethanol or methanol, or cyclodextrin or other carboxylic acids. Such modification is deemed non-obvious in view of the teachings in Yu of utilizing a strongly acidic extracting conditions for the extracting, in contrast to the  weakly acidic, neutral or weakly basic extracting conditions of the group of prior art concerning mycotoxin extraction and quantification. Yu et al also is silent as to any particular benefit of specifically employing benzosulfonic acid instead of any other of the large group of acidic extracting solutions listed. 
It is noted that the claims were also deemed to be non-obvious in the preceding international PCT stage of prosecution, see the P237 document and accompanying translation submitted on 01/16/2019. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/15/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778